IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

PAULA G. ALCOCK,

Appellant,

DPNL LLC and UNEl\/[PLOYMENT
INSURANCE APPEALS BOARD,

)
)
)
)
v,~,_: ) C.A. No. Nl5A-07-0O7 FWW
)
)
)
)
Appellees. )
Submitted: April 1 1, 2016
Decided: May 31, 2016

Up0n Appellant’s Appeal from the Unemp10yment Insurance Appea1 Board’s
Decision:
AFFIRMED

Up0n Appellee Unempl0yment Insurance Appea1 Board’s Request to Remand:
DENIED



Paula G. Alcock, pro se, Newark, Delaware, Appellant.

DPNL LLC, Wilmington, DE, Appellee.

Paige J. Schmittinger, Esquire, Deputy Attorney General, Wilmington, Delaware,
attorney for Unemployment Insurance Appeals Board, Appellee.

WHARTON, J.

This 31st day of May, 2016, upon consideration of Appellant Paula G.
Alcock’s Opening Brief, Appellee Unemployment Insurance Appeals Board’s
request to remand, and the record in this appeal, it appears to the Court that:

1. Paula G. Alcock, filed this pro se appeal from a decision of the
Unemployment Insurance Appeal Board ("UIAB" or "Board") on July 16, 20l5.
The appeal is taken from a decision of the Board rendered after a hearing on June
17, 2015.‘

2. A brief schedule was established, and on C.)ctober 5, 2015 Alcock
submitted what purports to be her Opening Brief on appeal. In reality, it is a
request that this Court consider evidence not presented to the UIAB in the form of
a doctor’s note, dated June l9, 2015, clearing her to return to work without
restrictions on June 22, 2015.2

3. On October 26, 2015, counsel for the Board wrote to the Court requesting
that the Court remand the matter to the UIAB to further develop the record in light
of Alcock’s new evidence submitted with her Opening Brief.?’ DPNL LLC

("DPNL") did not submit an Answering Brief.

4. Upon reviewing the record, the Court wrote to the parties inquiring as to
the possible outcomes if the Court were to remand the matter.4 The UIAB
responded that, absent any new evidence, the Board would reverse its earlier
decision and find that Alcock was able to return to work effective June 22, 2015,
making her eligible to receive benefits as of that date provided she meets all other
departmental requirements.5 Again DPNL did not respond.

5. Alcock worked as a housekeeper at Staybridge Suites, a hotel owned by
DPNL in Newark, Delaware for just under a year.6 On March 4, 20l5, she made a
claim to the Department of Labor for unemployment insurance benefits.7 That
claim was denied by the Claims Deputy on March 27, 2015 because the Claims
Deputy determined that she had voluntarily abandoned her employments An
appeal of that determination resulted in the Appeals Referee modifying and
affirming the Claims Deputy’s ruling, holding that DPNL had just cause to
discharge Alcock for failing to return to work.9

6. Alcock appealed the decision of the Appeals Referee and a hearing was

held before the Board on June l7, 2015.10 At the hearing before the Board, the

- _1_ 1- -= :1\__1`¢5

4 D.I. 12. For reasons unknown to the Court, the file did not reach chambers until March 21,
20l6.

5 D.I. 13.

‘ R. at 1-3.
7 Rawle at 1-2.

8 R. at 23-24.
9 Rawle at 51-54.

‘° R. at 160.

h id

Board considered the evidence presented to the Appeals Referee, the Referee’s
Decision, and Alcock’s Notice of Appeal.ll At the hearing, Alcock testified that,
at the time of her termination on March 3rd, she was still under a doctor’s care and
had not been released to return to work.lz In fact, she testified that as of the date of
the hearing, she was healing from surgery and still had not been released to return
to work.B The Board accepted Alcocl13 Rawle 157-l58.

14 R. l6l.

15 

16 Unemployment Ins. Appeal Bd. of Dept. of Labor v. Duncan, 337 A.2d 308, 309 (Del. 1975).

4

accept as adequate to support a conclusion." While a preponderance of evidence

is not necessary, substantial evidence means "more than a mere scintilla."ls
Because the Court does not weigh evidence, determine questions of credibility, or

make its own factual findings, it must uphold the decision of the Board unless the

Board "acts arbitrarily capriciously" or its decision "exceeds the bounds of

reason."w

8. This Court's role is to correct errors of law and to review the factual
findings of the Board below to determine if such findings are sufficiently
supported by the record and are the product of an orderly and logical deductive

0 The evidence presented to the Board establishes that Alcock was

process.z
medically unable to work as of the date of her termination.zl As of the date of the
hearing on June l7, 2015, she still had not been cleared to return to work.zz
Indeed, Alcock cannot challenge this evidence since it was her own testimony.”

Nor does she argue that the Board’s decision was not the product of an orderly and

deductive logical process. Instead, she argues that a note obtained from her doctor,

 

." Oceanport Ind. v. Wilming-ton Stevedores, 636 A.2d 892, 899 (Del. Super. Ct. 1994) (citing

Olney v. Cooch, 425 A.2d 610, 614 (Del. 1981)),' see also, Unz'versal Camera Corp. v. NLRB,
340 U.S. 474, 477 (l951).

18 Breedz`ng v. Contractors-One-Inc., 549 A.2d ll02, 1104 (Del. 1988); Universal, 340 U.S. at
477 ("Accordingly, it must do more than create a suspicion of the existence of the fact to be
established. . . . [l]t must be enough to justify, if the trial were to a jury, a reli.\sal of a directed
verdict when the conclusion sought to be drawn is one of fact for the jury.").

""PAL of Wizmzngr@n v. Graham, 2008 WL 2582986, ar *4 (Del. Super. ct June 18, 2008).

2° Levzrr v. B@uvzer, 287 A.2d 671, 673 (13@1.1972).

21 Rawle 156-157.

”R. 158.

23 Rawle 156-158.

-2" (_)p. Br.

dated June 19th (two days after the hearing) allowing her to return to work on June
22nd without restrictions should be considered on appeal.24 The note apparently
was never presented to the Board and is not part of the record below. Clearly, the
Board’s decision that Alcock was unable to return to work was based on
substantial evidence and was the product of an orderly and logical deductive
process.

l0. The Board determined that under Delaware law,25 a former employee is
disqualified from receiving unemployment benefits "[i]f it shall be determined by
the Department that total or partial unemployment is due to the individual’s
inability to worl19 Del. C. §
3314(8). Accordingly, the Board’s decision was free from legal error.

ll. The UIAB, through counsel, has requested that the Court remand the
matter to the Board, apparently for the purpose of awarding unemployment
benefits to Alcock as of June 22, 2015.27 The Court declines to do so because the
Board’s decision was manifestly correct. Further, because the events Alcock

wishes this Court to consider on appeal occurred after the record had closed below

--111=._ --_-

“19De1.c. §3314(8).
“»R. 161.
1’_1).1.13.

and could not have affected the Board’s decision, the Court declines to remand the
matter to the Board.

 the Court finds that the Board’s ruling was based on
substantial evidence,_ from which a reasonable person could conclude that Alcock
was unable to work. Because the Board based its decision on substantial evidence
and there is no error of law, the decision of the Board is AFFIRMED. Because
the Board’s decision was manifestly correct and because the new "evidence"
submitted with this appeal relates to events occurring after the Board made its
decision, the request to remand the matter is DENIED.

IT IS SO ORDERED.